Exhibit 10.62
November 17, 2005
Dr. Randal R. Betz
507 30th St.
Ocean City, NJ 08226

Re:   Consulting Agreement for a Director Position on the Advisory Panel

Dear Dr. Betz:
SpineMedica Corp (“SpineMedica” or “the Company”) is interested in retaining you
as a consultant upon the terms and conditions set forth in this letter agreement
within the field of Neurological Surgery , Orthopedics, and Orthopedic Surgery,
including muscular and skeletal areas, related to the human spine ( the “Field”)
and with respect to the Company’s other research, development, and business
activities. The field of this agreement may be broadened by mutual agreement to
include other inventions or technologies licensed by the Company.

  1.   Shriners Hospital Rules. The parties acknowledge that the Consultant is a
full-time employee or a paid consulting staff researcher of the Shriners
Hospitals for Children (“SHC”) Philadelphia Hospital. Accordingly, the Company
recognizes that the Consultant’s activities are subject to the rules and
regulations of SHC, now or in the future (including, but not limited to the SHC
Intellectual Property Policy), and the Company agrees that the Consultant shall
be under no obligation to perform services if such performance would conflict
with such rules and regulations. Consultant’s obligations under this Agreement
shall be subject to his compliance with such rules and regulations which will be
made available to the Company for review upon its request, and in the event of a
conflict, such rules and regulations shall control. In the event such rules and
regulations shall, in the Company’s opinion, substantially interfere with the
performance of Consultant’s services, the Company may terminate this Agreement
upon thirty (30) days’ notice to the Consultant.

  2.   Your consulting service shall include advising and informing the Company
of activities and developments within the Field and providing the Company with
the benefit of your knowledge, experience, skill and judgment in the Field and
with respect to the Company’s other research, development, and business
activities.

  3.   Upon request by the Company, and at times mutually agreed upon by the
Company and you, you shall provide consulting services to the Company pursuant
to this Agreement.

  4.   The period of this Consulting Agreement shall be three years commencing
September 1, 2005 unless terminated by either party upon thirty (30) days’
advance written notice to the other party, in which event compensation for
services and travel expense incurred in accordance with this Agreement prior to
such termination will be paid by the Company.

 

 



--------------------------------------------------------------------------------



 



  5.   As full consideration for the consulting services provided by you under
this Consulting Agreement, the Company agrees to pay you the sum of Fifty
Thousand Dollars per year. $10,000 shall be paid the first quarter of the term
of this Consulting Agreement, $13,333.33 per quarter for the next three
quarters, and $12,500 per quarter thereafter, payable at the beginning of each
quarter and an option to purchase 100,000 common shares granted from the
Company’s Stock Option Plan. In addition, the company has agreed to grant you
25,000 founder’s shares of common stock.

  6.   In addition to the compensation for your consulting services provided in
paragraph 5, the Company will reimburse you for necessary and -reasonable
out-of-pocket travel and living expenses incurred by you at the Company’s
request, within twenty (30) days of submission of a statement to the Company
documenting the expenses incurred, provided that the Company’s prior approval
shall be required with respect to such individual expenses in excess of five
hundred dollars ($500.00 USD).

  7.   You represent and warrant to the Company that you do not have any
agreement to provide consulting services to any other party, firm or company in
the Field or whose business would be directly competitive with the business of
the company and will not enter into any such agreement during the term of this
Agreement without the Company’s prior written consent. You represent that you
are not presently engaged in consulting agreements in the Field.

  8.   (a) You shall notify the Company in writing of all inventions and
discoveries made or conceived, solely or jointly, in the course of performing
services in the Field under this Agreement. It is understood and agreed that
your interest in any and all inventions and discoveries in the Field that you
conceive or make solely or jointly with the Company and/or any third parties in
the course of performing services under this Agreement, and your interest in all
intellectual property rights related thereto (collectively, “Field IP”), shall
be assigned by you to the Company.

(b) You agree that, subject to Sections 8(a) and 8(c), all processes, formulas,
data, programs, algorithms, know-how, trade secrets, improvements, discoveries,
developments, designs, inventions (patentable or not), chemical compounds,
mixtures, techniques, software, source code, object code, marketing plans,
strategies, forecasts, new products, financial information, budgets,
projections, licenses, prices, costs, customer and supplier lists, inventions
and discoveries that result from work performed by you for the Company under
this Agreement and all intellectual property rights related thereto, whether or
not patentable or registrable under copyright or similar statutes or subject to
analogous protection (all of the foregoing, collectively, “Non-Field IP”), shall
be the sole and exclusive property of the Company or its nominees, you will
notify the Company thereof promptly and in writing, and you will and hereby do
assign to the Company all rights in and to such Non-Field IP upon the creation
of any such Non-Field IP.

 

2



--------------------------------------------------------------------------------



 



The Company and its nominees shall have the right to use and/or to apply for
statutory or common law protections for such Non-Field IP in any and all
countries. You further agree (i) to assist the Company in every proper way to
obtain and from time to time to enforce its rights in such Non-Field IP, at the
Company’s expense, and (ii) to execute and deliver to the Company or its nominee
upon request all such documents as the Company or its nominee may reasonably
determine are necessary or appropriate.
(c) The Company shall have no rights by reason of this Agreement in all
processes, formulas, data, programs, algorithms, know-how, trade secrets,
improvements, discoveries, developments, designs, inventions (patentable or
not), chemical compounds, mixtures, techniques, software, source code, object
code, marketing plans, strategies, forecasts, new products, financial
information, budgets, projections, licenses, prices, costs, customer and
supplier lists, inventions and discoveries, improvement, or other intellectual
property whatsoever, whether or not publishable, patentable, or copyrightable,
that either (i) is developed as a direct result of a program of research
financed, in whole or in part, by funds under the control of any entity other
than the Company. Such intellectual property does not constitute Non-Field IP
for the purposes of this agreement.

  9.   You agree that if, in the course of your services hereunder, you receive
proprietary information of the Company relating to its business operations,
research and development, equipment, or products, and such information is marked
or otherwise designated confidential, non-field IP generated from such
information, you will retain all such information in confidence and will not use
it, or disclose it, or cause its use or disclosure except in the necessary
course of the performance of your services under this Agreement or with the
written consent of the Company. Nothing contained in this Agreement, however,
shall prevent the disclosure by you of any information after it is available to
the general public, or of any information which was already available to you at
the time such information was acquired by you from the Company or any disclosure
of any information furnished to you without obligation of confidentiality by a
third party who is not then in default of any obligation to the Company
regarding the confidentiality of such information, or of any information ordered
to be disclosed by a court or governmental body, provided that you (i) provide
written advance notice to the Company of such disclosure, (ii) assist the
Company, as reasonably requested thereby and at the expense of the Company, in
obtaining confidential treatment of such information, and (iii) take reasonable
steps to minimize the extent of such disclosure.

  10.   It is acknowledged and agreed that you may disclose or publish data,
results, procedures, or other information relating to the consulting undertaken
pursuant to this Agreement; provided, however, that:

  a.   You may not disclose any proprietary information belonging to the Company
unless it is publicly available or has already been or is subsequently published
or disclosed without obligation of confidentiality by third parties under no

 

3



--------------------------------------------------------------------------------



 



obligation to the Company not to disclose the information, or is required to be
disclosed by order of a court of law or governmental body, provided that you (i)
provide written advance notice to the Company of such disclosure, (ii) assist
the Company, as reasonably requested thereby and at the expense of the Company,
in obtaining confidential treatment of such information, and (iii) take
reasonable steps to minimize the extent of such disclosure;

  b.   You may not disclose any proprietary information belonging to the Company
that may impair the patentability of any Company invention, discovery or work;
and

  c.   You agree to submit to the Company a copy of an early draft of any
manuscript to be published by you or in co-authorship with others, or with the
Company’s employees, containing information developed or disclosed in connection
with your work for the Company, at least thirty (30) days prior to the
submission thereof for publication, and to delay submission thereof upon written
notice from any officer of the Company for a reasonable period not to exceed
sixty (60) days to allow the Company to perfect its interest in any patentable
subject matter disclosed therein, or otherwise protect the proprietary rights of
the subject information, in a manner to be determined by the Company. At the end
of said period, it is understood that you shall have the right, subject to
subparagraph a. above, to submit the manuscript for publication

  11.   The Company agrees to defend and indemnify you for the cost of defense
and for damages awarded, if any, as a result of any third party claims,
liabilities, suits or judgments arising out of this Consulting Agreement, so
long as such claims, liabilities, suits, or judgments are not attributable to
grossly negligent or intentionally wrongful acts or omissions by you or a
material breach by you of this Agreement. You shall promptly notify the Company
of any such claim and shall cooperate with the Company in the defense of such
claim; you shall not agree to any settlement with regards to such claim without
prior written approval of the Company, and the Company shall not have any
indemnification obligation hereunder with respect to any such settlement reached
without its prior written consent.

  12.   The Company and you agree that, in the event of a breach by you of this
Agreement, the Company shall, in addition to any other rights and remedies
available to the Company, be entitled to enforcement by specific performance of
your obligations hereunder, and except for the obligations referenced in
Sections 1 and 2 of this Agreement. If any provision of this Agreement shall be
declared invalid or unenforceable, such provision shall be enforced to the
fullest extent allowed by law, and all remaining provisions hereof shall
continue in full force and effect. This Agreement shall be governed for all
purposes by the laws of the State of Georgia, and shall be subject to the
exclusive jurisdiction of the State and Federal courts located in the counties
of Fulton or Cobb.

 

4



--------------------------------------------------------------------------------



 



  13.   Your relationship with the Company shall be that of an independent
contractor, and you will not be an employee of the Company for any purpose
whatsoever. You do not and shall not have any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the Company or to bind the Company in any manner.

  14.   The Company will not use your name in any commercial advertisement or
similar material that is used to promote or sell products, unless the Company
obtains in advance the written consent of you to such use, provided that, for
purposes of clarification but not limitation, the Company shall be entitled to
name you as a consultant and describe your role in consulting for the Company in
discussions, materials, and submissions (i) regarding the seeking and/or
maintaining of regulatory approvals or (ii) for presentations to, or discussions
and negotiations with, or in materials provided to potential investors or
strategic partners, or as may otherwise be required by law or regulation.

  15.   Any notice or communications under this Agreement shall be in writing,
addressed as follows:

To Consultant:
Dr. Randal Betz
507 30th ST
Ocean City, N.J. 08226
To SpineMedica Corp.:
Matt Miller
1234 Airport Blvd.
Suite 105
Destin, FL 32541
With a copy to:
Don Johnson
Womble Carlyle Sandridge & Rice
1201 West Peachtree Street
Atlanta, GA 30309

  16.   This Agreement may not be assigned by either party without the prior
written consent of the other; provided, however, that the Company may assign
this Agreement to any successor to the Company’s business by merger, purchase of
assets, or otherwise. This Agreement shall be binding upon the assigns,
executors, administrators and other legal representatives of the parties hereto,
and shall inure to the benefit of the Company, its successors and assigns.

 

5



--------------------------------------------------------------------------------



 



  17.   This Consulting Agreement, if not sooner terminated, shall terminate
with any termination of the Research and License Agreement. Only the provisions
of paragraph 7, 8, 9 and 10 of this Consulting Agreement shall survive such
termination.

IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement as of the 1 day of August 2005.

              CONSULTANT
 
        /s/   /s/ Randal R. Betz      
Witness
       
 
            SpineMedica Corp.
 
       
 
  By:   /s/ Matthew Miller
 
       
 
      Matthew Miller, President

 

6